DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 9,211,937).
Chen discloses a kick scooter performance enhancing device comprising: a leg bracket (122) with a support surface, said surface facing towards the rear of a kick scooter (Fig. 1); a structural assembly having first and second ends, the first end (131) being joined to the kick scooter, the second end comprising a moveable component (121) with a longitudinal range of motion, joined to said leg bracket; and at least one resilient member (column 3, lines 34 – 39) having first and second ends, the first end being fixed relative to said kick scooter, the second end being joined to said moveable component, to resist the generally forward movement of said leg bracket; whereby the generally forward movement of said leg bracket moves said movable component of said structural assembly and correspondingly distorts said at least one resilient member to store energy to be used for one of propelling the kick scooter and reducing kick scooter rider fatigue, said at least one resilient member being configured to consequently resile to provide a restorative force in a generally rearward direction to perform one of assisting the rider in propelling the kick scooter and reducing rider fatigue (column 3, lines 34 – 43). 


Response to Arguments
Applicant's arguments filed March 22, 2022 have been fully considered but they are not persuasive. 
Applicant argued that Chen does not disclose both a movable member and a resilient member. However, in column 3, lines 34 – 43, Chen describes a distinct leg bracket (“leg contact surface 122”), movable component (“ascending member 21”), and resilient member (“flexible rod or cushion 132”): 
A flexible rod or cushion 132 may be coupled at its upper end to ascending member 121 and at its lower end to anchoring structure 131 (as shown in the figure), for biasing LES 120 toward a certain position. When the rider bends his knee, effectively pushing the ascending member 121 to pivot slightly forward, flexible cushion 132 resists the change in position so that leg contact surface 122 remains in contact with the rider's leg and continues to provide stabilization and/or connection.

In response to applicant's argument that Chen does not explicitly disclose a device which assists in propelling the scooter and reduces rider fatigue, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Any resilient member inherently stores energy when distorted and provides a restorative force when released. Since Chen teaches the same structure as that claimed, the device of Chen would inherently assist a rider in propelling the kick scooter, whether expressly recognized by Chen or not.
Allowable Subject Matter
Claims 3 – 19 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
Claims 20 and 21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or suggest the claimed details of the structural assembly, or the combination with a steering pivot support of a kick scooter.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katy M Ebner whose telephone number is (571)272-5830. The examiner can normally be reached Monday - Thursday, 10 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Katy M Ebner/Primary Examiner, Art Unit 3618